United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1201
Issued: January 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal from a March 4, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established disability commencing April 17, 2007 causally
related to her employment injury.
FACTUAL HISTORY
The case was before the Board in prior appeals. By decision dated November 7, 2007,
the Board affirmed Office decisions dated December 11, 2006 and April 4, 2007.1 The Board
found that appellant did not submit sufficient evidence to establish carpal tunnel syndrome as
1

Docket No. 07-1559 (issued November 7, 2007).

causally related to her federal employment as a nursing assistant. In a decision dated May 12,
2010, the Board affirmed a schedule award for a five percent right arm impairment and
remanded the case for further development regarding any left arm impairment.2 The history of
the case as provided by the Board in its prior decisions is incorporated herein by reference.
Dr. William Mason, an attending orthopedic surgeon, advised in a March 12, 2007 report
that appellant should continue light duty. An April 11, 2007 letter from the Office of Personnel
Management stated that her application for disability retirement was approved.
In a report dated September 3, 2008, Dr. Mason provided a history and noted that right
carpal tunnel surgery was performed on July 12, 2006.3 He opined that appellant’s bilateral
carpal tunnel syndrome was causally related to her job duties as a nursing assistant.
On January 15, 2009 the Office accepted the claim for bilateral carpal tunnel syndrome.
It advised that appellant could claim compensation for wage loss pursuant to a (Form CA-7)
(claim for compensation). Appellant submitted a claim form dated March 13, 2009 for wageloss compensation as of April 17, 2007.
In a letter dated March 24, 2009, the Office requested that appellant submit medical
evidence with respect to the claimed period of disability. In a report dated April 1, 2009,
Dr. Mason opined that she was unable to work during the period claimed due to carpal tunnel
syndrome.
The Office referred the case to Dr. Karl Bolstad, an orthopedic surgeon, for a second
opinion examination. By report dated May 12, 2009, Dr. Bolstad provided a history and results
on examination. He found no objective findings other than a scar from the carpal tunnel surgery.
Dr. Bolstad opined that appellant’s carpal tunnel had resolved and she was not totally disabled
for work for more than two months following the surgery.
The Office found that a conflict in medical opinion arose under 5 U.S.C. § 8123(a).
Appellant was referred to Dr. Robert Elkins, a Board-certified orthopedic surgeon, for a referee
examination.4 In a report dated July 20, 2009, Dr. Elkins provided a history, results on
examination and a review of medical records. He diagnosed status postright carpal tunnel
syndrome and indicated that he could not find objective findings in the upper extremities. As to
disability commencing April 17, 2007, Dr. Elkins stated, “Based on this examination, I can find
no objective findings to indicate the amount of severity [appellant] is having with any bilateral
2

Docket No. 09-2166 (issued May 12, 2010).

3

A July 26, 2006 note from Dr. Mason stated that appellant’s hand looked good, with no pain but still some
numbness.
4

The Federal Employees’ Compensation Act provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make the examination. 5 U.S.C. § 8123(a). The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion of either a second
opinion physician or an Office medical adviser, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case. 20 C.F.R. § 10.321 (1999).

2

carpal tunnel syndromes and fail to see how her current condition caused her to be totally
disabled other than the time she had surgery and a follow up of eight weeks. There is even a
note indicating that [she] did well.” Dr. Elkins opined that appellant could perform the nursing
assistant position.
By decision dated August 21, 2009, the Office denied appellant’s claim for compensation
commencing April 17, 2007.
Appellant requested a hearing before an Office hearing representative, which was held on
December 11, 2009. She stated that she was performing light duty until she stopped work on
April 17, 2007. In a report dated October 29, 2009, Dr. Mason reviewed the reports by
Dr. Elkins and Dr. Bolstad. He did not find that appellant was cured of her previous problems
and still had neck pain and hand numbness. Dr. Mason stated, “[Appellant] has tried to go back
to an employed status and unfortunately she was not able to continue that work and I think she
has been out of work since April 17, 2007.” He advised that she would not be able to return to
her previous job.
By decision dated March 4, 2010, an Office hearing representative affirmed the
August 21, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act5 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.6 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.7
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.8 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
5

5 U.S.C. §§ 8101-8193.

6

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

7

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
8

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).

3

and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.9
It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.10
ANALYSIS
In the present case, the record establishes that appellant returned to a light-duty position
following right carpal tunnel surgery on July 12, 2006 and she stopped work in April 2007. She
claimed compensation for wage-loss commencing April 17, 2007. Appellant did not allege that
there was a change in the light-duty job on April 17, 2007; but contended that carpal tunnel
syndrome disabled her for work as of that date.
Appellant must submit probative medical evidence to establish that there was a change in
the nature and extent of the accepted bilateral carpal tunnel syndrome. The Office found a
conflict under 5 U.S.C. § 8123(a) on the issue. Dr. Mason opined that appellant was disabled for
the claimed period, while Dr. Bolstad a second opinion physician found that she would have
been disabled for only eight weeks following the July 12, 2006 surgery.
To resolve the conflict, appellant was referred to Dr. Elkins for a referee examination.
Dr. Elkins provided a complete report based on an accurate factual and medical background. He
provided an unequivocal opinion that appellant was not disabled as of April 17, 2007 due to her
accepted carpal tunnel syndrome. Dr. Elkins noted that the lack of objective findings and the
medical record, indicating that her disability would have resolved two months following the
July 12, 2006 surgery.
The Board finds that Dr. Elkins’ report is entitled to special weight as a referee examiner.
Dr. Elkins provided a rationalized medical opinion based on a complete factual and medical
background. The additional report from Dr. Mason, who was on one side of the conflict, is
insufficient to overcome the weight accorded to Dr. Elkins. Additional reports from a physician
on one side of the conflict that is properly resolved by a referee specialist are generally
insufficient to overcome the weight accorded the referee’s report or create a new conflict.11 The
Board accordingly finds that based on the weight of the medical evidence the Office properly
denied compensation for wage loss commencing April 17, 2007.
CONCLUSION
The Board finds that the evidence does not establish an employment-related disability
commencing April 17, 2007.
9

Maurissa Mack 50 ECAB 498 (1999).

10

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

11

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 4, 2010 is affirmed.
Issued: January 4, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

